 
EXHIBIT 10.2

 
Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
applicable laws or regulations.


Market Share Unit Award Agreement Under
The Estée Lauder Companies Inc.
Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)




This MARKET SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the granting
of market share unit awards by The Estée Lauder Companies Inc., a Delaware
corporation (the “Company”), to the participant, an employee of the Company or
one of its subsidiaries (the “Participant”), representing the right to receive
shares of the Company’s Class A Common Stock, par value $0.01 (the “Shares”),
subject to the terms below (the “Market Share Units”).  The name of the
“Participant,” the “Grant Date,” the aggregate number of Shares that may be paid
out and the Plan Achievement (as defined below) goals are stated in the attached
“Notice of Grant,” and are incorporated by reference.  The other terms of this
Market Share Unit Award are stated in this Agreement and in the Plan, which is
incorporated by reference and made a part hereof. Terms not defined in this
Agreement are defined in the Plan, as amended.


1. Award Grant. The Company hereby awards to the Participant an award of Market
Share Units to be paid out as set forth in the Notice of Grant, representing a
Performance Award and Performance-Based Award under the terms of the Plan.


2. Right to Payment of Market Share Units. The number of shares to be paid out
to the Participant shall be determined by the Committee based on the
Participant’s continued employment with the Company and plan achievement through
the end of the Performance Period (as set forth in the Notice of Grant).  Except
as otherwise provided in paragraph 3, 4 or 5 below, at the end of the
Performance Period, the number of Shares earned in respect of the Market Share
Units will be determined in accordance with the Notice of Grant.


3. Payment of Awards. Payments under this Agreement will be made in the number
of Shares that is equivalent to the number of Market Share Units earned and
payable to the Participant pursuant to paragraph 2 above. Except as otherwise
provided in paragraph 3, 4 or 5 below, earned Market Share Units shall be paid
in Shares as soon as practicable following the date on which the Committee
certifies the attainment of the Plan Achievement goals with respect to the
Performance Period, but in no event later than 2 and ½ months following the last
day of the calendar year in which the Performance Period ends.  In addition,
during the Performance Period, each Market Share Unit that becomes earned and
payable pursuant to paragraph 2 above carries a Dividend Equivalent Right,
payable in cash at the same time as the Market Share Units are paid in
accordance with paragraph 3, 4 or 5.


4. Change in Control.  Upon a Change in Control that occurs during employment,
each Market Share Unit with a Performance Period ending after the Change in
Control will become payable to the Participant with the total number of Shares
to be paid equal to the number of Shares earned in accordance with the Notice of
Grant as if the Performance Period ended on the date of the Change in
Control.  Payment of Shares so earned will be made within two weeks following
the date of the Change in Control.  If the Shares cease to be outstanding
immediately after the Change in Control (e.g., due to a

 
1

--------------------------------------------------------------------------------

 

merger with and into another entity), then the consideration to be received in
respect of each Share earned under a Market Share Unit will equal the
consideration paid to each stockholder per Share generally upon the Change in
Control.  If the Performance Period ends on or prior to the Change in Control,
the Market Share Unit shall be paid out in accordance with paragraph 3 or 5 of
this Agreement, as applicable.
 
 
5. Termination of Employment. If the Participant’s employment terminates during
the Performance Period, payouts will be as follows:


 
(a)
Death.  For termination as a result of death, the Market Share Units will be
paid pro rata for the number of full months employed during the Service Period
(as set forth in the Notice of Grant) (i.e., the proration to be applied will
equal a fraction, the numerator of which is the number of full calendar months
of service completed during the Service Period through the date of termination
(in the case of this paragraph 5(a), the Participant’s death) and the
denominator of which is the number of full calendar months in the Service
Period).  Payment of Shares earned in respect of such Market Share Units will be
made to the Participant’s estate as soon as practicable after the date of the
Participant’s death, but in no event later than 2 and ½ months following the
calendar year of death, and in accordance with any applicable laws or Company
procedures regarding the payments.



 
(b)
Disability.  For termination as a result of total and permanent disability (as
determined by the Company pursuant to the Company’s long-term disability
program), the Performance Period will terminate and the Participant will vest in
a pro rata amount of Market Share Units for the number of full months employed
during the Service Period (determined under the proration methodology in
paragraph 5(a)) based on actual Plan Achievement through the date the
Participant becomes totally and permanently disabled.  Payment of Shares earned
in respect of such Market Share Units will be made within two weeks following
the date on which the Participant terminates employment as a result of total and
permanent disability.



 
(c)
Termination of Employment Without Cause.  If the Participant’s employment is
terminated at the instance of the Company or relevant subsidiary without Cause
(as defined below) or at the instance of the Participant for Material Breach as
provided for in the employment agreement in effect between the Participant and
the Company or any subsidiary, including any employment agreement entered into
after the Grant Date, on or prior to the end of the first year of the
Performance Period, the Market Share Unit Award will be forfeited.  If such
termination occurs after the end of the first year of the Performance Period,
the Performance Period will terminate and the Participant will vest in a pro
rata amount of Market Share Units for the number of full months employed during
the Service Period (determined under the proration methodology in paragraph
5(a)) based on actual Plan Achievement through the date of termination.  Payment
of Shares earned in respect of such Market Share Units will be made within two
weeks following the date of termination of employment.



 
(d)
Termination of Employment By Employee.  If the Participant terminates his or her
employment (e.g., by voluntary resignation) the Market Share Unit Award will be
forfeited.


 
2

--------------------------------------------------------------------------------

 





 
(e)
Termination of Employment With Cause.  If the Participant is terminated for
Cause, the Market Share Unit Award will be forfeited.  For this purpose, “Cause”
is defined in the employment agreement in effect between the Participant and the
Company or any subsidiary, including any employment agreement entered into after
the Grant Date.  In the absence of an employment agreement, “Cause” means any
breach by the Participant of any of his or her material obligations under any
Company policy or procedure, including, without limitation, the Code of Conduct.

 
 
(f)
Post Employment Conduct.  Payout of any Market Share Unit Award after
termination of employment is subject to satisfaction of the condition precedent
that the Participant complies with the covenants provided for in the employment
agreement in effect between the Participant and the Company or any subsidiary,
including any employment agreement entered into after the Grant Date.

 
 
(g)
If the Participant’s employment terminates after the expiration of the
Performance Period but prior to the payout, payout will be subject to this
paragraph 5.



6. No Rights of Stock Ownership. This grant of Market Share Units does not
entitle the Participant to any interest in or to any voting or other rights
normally attributable to Share ownership other than the Dividend Equivalent
Rights granted under paragraph 3 above.


7. Clawback.  Shares earned and delivered under any Market Share Unit Award
shall be subject to any recoupment policy for awards under the Plan adopted by
the Company as such policy exists from time to time.


8. Withholding. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant is and remains his or her
responsibility.  Furthermore, the Participant acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Market
Share Units, including the grant of the Market Share Units, the vesting of the
Market Share Units, the delivery of Shares, the subsequent sale of Shares
acquired under the Plan and the receipt of any dividends; and (ii) do not commit
to structure the terms of the grant of the Market Share Units or any aspect of
the Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items.


Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard, the
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that the
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the

 
3

--------------------------------------------------------------------------------

 

amount of Shares necessary to satisfy the minimum withholding amount.  If the
Company satisfies the Tax-Related Item withholding obligation by withholding a
number of Shares as described herein, the Participant will be deemed to have
been issued the full number of Shares due to the Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.


Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if the Participant fails to comply
with his or her obligations in connection with the Tax-Related Items as
described in this paragraph.


9. Nonassignability. This award may not be assigned, pledged, or transferred
except, if the Participant dies, to a designated beneficiary or by will or by
the laws of descent and distribution. The foregoing restrictions do not apply to
transfers under a court order, including, but not limited to, any domestic
relations order.


10. Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement.  Nothing in
this Agreement or the Plan gives the Participant any right to continue in the
employ of the Company or any of its subsidiaries or to interfere in any way with
any right the Company or any subsidiary may have to terminate his or her
employment at any time.  Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and the Participant does not have any interest
in any fund or specific asset of the Company by reason of this Award or the
account established on his or her behalf.
 
11. Notices.  Any notice required or permitted under this Market Share Unit
Award Agreement is deemed to have been duly given if delivered, telecopied,
mailed (certified or registered mail, return receipt requested), or sent by
internationally-recognized courier guaranteeing next day delivery (a) to the
Participant at the address on file in the Company’s (or relevant subsidiary’s)
personnel records or (b) to the Company, attention Stock Plan Administration at
its principal executive offices, which are currently located at 767 Fifth
Avenue, New York, NY 10153.


12. Disclosure and Use of Information.


a. By signing and returning the attached Notice of Grant, and as a condition of
the grant of the Market Share Units, the Participant hereby expressly and
unambiguously consents to the collection, use, and transfer of personal data as
described in this paragraph by and among, as necessary and applicable, the
Employer, the Company and its subsidiaries and by any agent of the Company or
its subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.


b. The Participant understands that the Employer, the Company and/or its
other  subsidiaries holds, by means of an automated data file or otherwise,
certain personal information about the Participant, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Market Share Units or other entitlement to Shares
awarded, canceled,

 
4

--------------------------------------------------------------------------------

 

exercised, vested, unvested, or outstanding in the Participant’s favor, for
purposes of managing and administering the Plan (“Data”).


c. The Participant also understands that part or all of his or her Data may be
held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans or for other purposes, pursuant
to a prior  transfer made with the Participant’s consent in respect of any
previous grant of Market Share units or other awards.


d. The Participant further understands that the Employer may transfer Data to
the Company or its subsidiaries as necessary to implement, administer, and
manage his or her participation in the Plan.  The Company and its subsidiaries
may transfer data among themselves, and each, in turn, may further transfer Data
to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).


e. The Participant understands that the Company, its subsidiaries, and the Data
Recipients are or may be located in his or her country of residence or
elsewhere. The Participant authorizes the Employer, the Company, its
subsidiaries, and the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form to implement, administer, and manage
his or her participation in the Plan, including any transfer of Data that the
Administrator deems appropriate for the administration of the Plan and any
transfer of Shares on his or her behalf to a broker or third party with whom the
Shares may be deposited.


f. The Participant understands that he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative.


g. The Participant understands that Data will be held as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan and he or she may oppose the processing and transfer of his or her Data and
may, at any time, review the Data, request that any necessary amendments be made
to it, or withdraw his or her consent by notifying the Company in writing. The
Participant further understands that withdrawing consent may affect his or her
ability to participate in the Plan.


13. Discretionary Nature and Acceptance of Award.  By accepting this Award, the
Participant agrees to be bound by the terms of this Agreement and acknowledges
that:


a. The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


b. The award of Market Share Units is voluntary and occasional, and does not
create any contractual or other right to receive future awards of Market Share
Units, or benefits in lieu of Market Share Units, even if Market Share Units
have been awarded repeatedly in the past.


c. All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 
5

--------------------------------------------------------------------------------

 



d. The Participant’s participation in the Plan is voluntary;


e. Market Share Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
subsidiary, and which is outside the scope of the Participant’s employment or
service contract, if any;


f. The Market Share Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any subsidiary;


g. In the event the Participant is not an employee of the Company, the Market
Share Units and Participant’s participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company; and
furthermore, the Market Share Units and the Participant’s participation in the
Plan will not be interpreted to form an employment or service contract with any
subsidiary of the Company;


h. The future value of the underlying Shares is unknown and cannot be predicted
with certainty;


i. In consideration of the award of the Market Share Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Market Share Units or diminution in value of the Market Share Units, or Shares
acquired upon vesting of the Market Share Units, resulting from termination of
the Participant’s employment by the Company or any subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the award of the Market Share Units, the Participant
irrevocably releases the Company and any subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing the Notice of Grant, the
Participant shall be deemed irrevocably to have waived his or her right to
pursue or seek remedy for any such claim or entitlement;


j. Except as provided in Section 4 above, in the event of termination of the
Participant’s employment (whether or not in breach of local labor laws), the
Participant’s right to receive Market Share Units under the Plan and to vest in
such Market Share Units, if any, will terminate effective as of the date that
the Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of this Agreement;


k. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan or the Participant’s acquisition or sale of the underlying Shares; and


l. The Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.

 
6

--------------------------------------------------------------------------------

 







14. Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.


15. Governing Law.  The Market Share Unit Award Agreement is governed by and is
to be construed according to the laws of the State of New York that apply to
agreements made and performed in that state, without regard to its choice of law
provisions.  For purposes of litigating any dispute that arises under the Market
Share Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New York, and agree that such litigation will be
conducted in the courts of New York County, New York, or the federal courts for
the United States for the Southern District of New York, and no other courts,
where the Market Share Units are made and/or to be performed.


16. Partial Invalidity.  The invalidity or illegality of any provision of the
Agreement will be deemed not to affect the validity of any other provision.


17. Section 409A Compliance.  This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) or an
exemption therefrom, and any regulations, rulings, or guidance provided
thereunder.  To the extent that any amounts under this Agreement are subject to
Code section 409A, whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment shall be
within the sole discretion of the Company.  The Company reserves the unilateral
right to amend this Agreement upon written notice to the Participant to prevent
taxation under Code section 409A.


18. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Market Share Units awarded under the Plan or
future Market Share Units that may be awarded under the Plan by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.



 
The Estée Lauder Companies Inc.
                   
By:
/s/  Amy DiGeso
     
Amy DiGeso
     
Executive Vice President,
     
Global Human Resources
 




 
7

--------------------------------------------------------------------------------

 

NOTICE OF GRANT
UNDER
THE ESTÉE LAUDER COMPANIES INC.
AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN
 
This is to confirm that you were awarded a grant of Market Share Units at the
most recent meeting of the Stock Plan Subcommittee of the Compensation Committee
of the Board of Directors representing the right to receive shares of Class A
Common Stock of The Estée Lauder Companies Inc. (the “Shares”), subject to the
terms of the Plan and the Market Share Unit Award Agreement.  This award was
made in recognition of the significant contributions you have made as a key
employee of the Company, and to motivate you to achieve future successes by
aligning your interests more closely with those of our stockholders.  This
Market Share Unit Award is granted under and governed by the terms and
conditions of the Plan and the Market Share Unit Award Agreement (the
“Agreement”) which are made a part hereof.  The Agreement and Summary Plan
Description are being sent to you in a separate e-mail.  Please read these
documents and keep them for future reference.  The specific terms of your award
are as follows:
 
Participant:
 
Employee Number:
 
Grant Date:                         February 9, 2011
 
Service Period:                   July 1, 2010 to June 30, 2014
 
Performance Period:          February 9, 2011 to June 30, 2014
 
Type of Award:                 Performance Award and Performance-Based Award
(referred to herein as a “Market Share Unit”)
 
Plan Achievement goal for Performance Period:  Except as otherwise provided in
Section 4 or 5 of the Agreement, the number of Shares that may be earned under
the Market Share Unit Award shall be determined in accordance with the following
formula:   (160,000/$150) times Average Final Price (as defined below), subject
to the requirement that the Average Final Price shall be greater than or equal
to $37.50 and that no more than 160,000 shares (subject to adjustment provisions
set forth in the Plan) shall be issued pursuant to this grant.
 
1.  
For purposes hereof, “Average Final Price” means the average of the daily
closing stock prices for the Company’s Class A Common Stock on the New York
Stock Exchange over the twenty trading days ending on the last day of the
Performance Period (if such last day is not a trading day, then the last trading
day preceding such last day).

 
2.  
If the Participant’s employment is terminated by reason of, or pursuant to,
Paragraph 5(a), 5(b) or 5(c) of the Agreement, then in determining the “Average
Final Price,” the Performance Period shall end on the date of termination.

 
3.  
The Committee may reduce the payment based on other factors at the discretion of
the Committee unless a Change of Control has occurred.

 
Examples of potential payouts assuming continued employment through June 30,
2014 (and all other conditions are met) include:
 
 

 
Average Final Price
Number of  Shares
   
>$150.00
160,000
   
$150.00
160,000
   
$120.00
128,000
   
$90.00
96,000
   
$60.00
64,000
   
$37.50
40,000
   
<$37.50
0
 

 
Questions regarding the award can be directed to Thomas Fellenbaum at (212)
572-3705 or Patricia Zakrzewski at (973) 492-3609.
 
If you wish to accept this grant, please sign this Notice of Grant and return it
immediately to:
 
           Compensation Department
           767 Fifth Avenue, 43rd Floor
           New York, New York 10153
           Attention: Thomas Fellenbaum
 
The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.
 
By____________________________________________________________________Date___________________________________________